                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                               Tallahassee Division

JULIUS HOBBS,
                                                 Case No.: 4:17-cv-00422-RH-CAS
        Plaintiff,

vs.

FLORIDA BOARD OF BAR EXAMINERS,
and MICHELLE A. GAVAGNI,
in her official capacity

        Defendants.
                                                                     /

                          NOTICE OF SETTLEMENT
      (Replacing improperly titled Notice of Voluntary Dismissal [ECF No. 106])

        Come now Defendants, through counsel and pursuant to Paragraph IX.B. of

the Court’s Order for Pretrial Conference (ECF No. 59) and N.D. Fla. Loc. R.

16.2(A)(1), and notify the Court that this matter has been fully and finally settled.

The Parties are executing a Confidential Settlement Agreement and will file a Joint

Stipulation for Voluntary Dismissal once said Agreement is fully executed.

                                           Respectfully submitted,

                                            /s/ Robert A. McNeely
                                           Robert A. McNeely
                                           Florida Bar No.: 42994
                                           E-mail: rmcneely@lawfla.com
                                           cbrinker@lawfla.com
                                           James J. Dean
                                           Florida Bar No.: 832121
                                           Email: jdean@lawfla.com
                                           tweiss@lawfla.com
                                           2618 Centennial Place
                                           Tallahassee, Florida 32308
                                           Telephone: (850) 222-0720
                                           Counsel for Defendants


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished electronically via email this 25th day of March, 2019, to the following:

Matthew W. Dietz, Esq.                     Peter D. Blanck, Esq.
Lisa C. Goodman, Esq.                      300 Crouse-Hinds Hall
Disability Independence Group, Inc.        Syracuse, NY 13244
2990 Southwest 35th Avenue                 pblanck@syr.edu
Miami, FL 33133                            Co-Counsel for Plaintiff
mdietz@justdigit.org
lgoodman@justdigit.org
aa@justdigit.org
Counsel for Plaintiff

                                        /s/ Robert A. McNeely
                                       Robert A. McNeely




                                    Page 2 of 2
